Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-8, 10-12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0098469 A1 (“Yang”) in view of KR 10-2017-0028549 (“Baek”) as evidenced by US 2020/0161220 A1 (“Chiu”).

Regarding claim 1, Yang shows (Fig. 4) a semiconductor device, comprising: 
a substrate (402, para 35) including an active pattern (fin, 442, 420G/420H/420I, para 36); 
a gate electrode (430F) crossing the active pattern and extending in a first direction (X, Fig. 4A); 
a source/drain pattern (440, para 44) on the active pattern and adjacent to a side of the gate electrode; and 
an active contact (460M-460Q, para 44) in a contact hole (hole made within 454, 456) on the source/drain pattern.
Yang does not show the active contact includes: 
a first contact in a lower region of the contact hole, the first contact including a barrier pattern and a conductive pattern; 
a diffusion barrier layer on the first contact; and 
a second contact on the diffusion barrier layer, and 
a top surface of the diffusion barrier layer is coplanar with a top surface of the barrier pattern of the first contact.

    PNG
    media_image1.png
    541
    637
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    673
    707
    media_image3.png
    Greyscale

Baek shows (Fig. 1C) a first contact (130+132+142) in a lower region of the contact hole, the first contact including a barrier pattern (132+142) and a conductive pattern (130); 
a diffusion barrier layer (140, metal silicide, acting as a diffusion barrier as evidenced by Chiu, para 37) on the first contact; and 
a second contact (160+162) on the diffusion barrier layer, and 
a top surface of the diffusion barrier layer is coplanar with a top surface of the barrier pattern of the first contact.

The motivation to do so is that the combination produces contact that provides sufficient diffusion barrier to reduce leakage current and improve reliability (Baek, para 35).

Regarding claim 2, Baek shows (Fig.1C) wherein a largest width of the first contact (130+132+142 in Fig. 1C) in a second direction (X) crossing the first direction (Y) is larger than a largest width of the second contact (160+162) in the second direction (as shown).

Regarding claim 3, Baek shows (Fig. 1) wherein a largest width (Fig. 1C) of the second contact (160+162 at the top) in a second direction (X) crossing the first direction is equal to a largest width of the diffusion barrier layer in the second direction (as largest width of second contact is same in both X and Y direction as shown in Fig. 1A).

Regarding claim 7, Yang shows (Fig. 4c) an interconnection line (480, para 44) electrically connected to the active contact (460M-460Q); and 
a via (470, para 44) between the active contact and the interconnection line to vertically connect the active contact to the interconnection line.

Regarding claim 8, Yang shows (Fig. 4c) further comprising a device isolation layer (452) covering the active pattern (fin, 442, 420G/420H/420I, para 36), wherein the active pattern includes an upper portion (442) that vertically protrudes above the device isolation layer.

Regarding claim 10, Yang shows (Fig. 4) a semiconductor device, comprising: 

a gate electrode (430F) crossing the active pattern and extending in a first direction (X, Fig. 4A); 
a source/drain pattern (440, para 44) on the active pattern and adjacent to a side of the gate electrode; and 
an active contact (460M-460R, para 44) in a contact hole (hole made within 452,454,456) on the source/drain pattern.
 
Yang does not show the active contact includes: 
a first contact in a lower region of the contact hole, the first contact including a barrier pattern and a conductive pattern; 
a diffusion barrier layer on the first contact; and 
a second contact on the diffusion barrier layer, and 
an outer side surface of the diffusion barrier layer is in contact with an inner side surface of the barrier pattern of the first contact.
Baek shows (Fig. 1C) the active contact includes: 
a first contact (130+132+142) in a lower region of the contact hole, the first contact including a barrier pattern (132+142) and a conductive pattern (130); 
a diffusion barrier layer (140, metal silicide, acting as a diffusion barrier as evidenced by Chiu, para 37) on the first contact; and 
a second contact (160+162) on the diffusion barrier layer, and 
an outer side surface of the diffusion barrier layer is in contact with an inner side surface of the barrier pattern of the first contact (as shown above).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Yang, including active contact, with the invention of Baek as evidenced by Chiu.  


Regarding claim 11 and 12, the prior art as noted in the above rejection of claim 2 or 3 respectively, discloses the entire claimed invention.

Regarding claim 16, Yang shows (Fig. 4) a semiconductor device, comprising: 
a substrate (402) including a first active region (412A) and a second active region (410), which are spaced apart from each other in a first direction (X); 
a first active pattern (420G, para 36) on the first active region and a second active pattern (420H, para 36) on the second active region, the first active pattern and the second active pattern extending in a second direction (Y) crossing the first direction; 
a first source/drain pattern (440+442) on an upper portion of the first active pattern and a second source/drain pattern (440+442) on an upper portion of the second active pattern; 
gate electrodes (430E-430G) crossing the first active pattern and the second active pattern and extending in the first direction, the gate electrodes being arranged in the second direction;
an interlayered insulating layer (452) covering the first source/drain pattern, the second source/drain pattern, and the gate electrodes (Fig. 4D); and 
an active contact (460M and 460O, para 44) in a contact hole on one of the first source/drain pattern and the second source/drain pattern. 
Yang does not show the active contact includes: 
a first contact in a lower region of the contact hole, the first contact including a first barrier pattern and a first conductive pattern; 
a diffusion barrier layer on the first contact; and 
a second contact on the diffusion barrier layer, 

the diffusion barrier layer is in the recess region.
Baek shows (Fig. 1C) the active contact includes: 
a first contact (130+132+142) in a lower region of the contact hole, the first contact including a first barrier pattern (132+142) and a first conductive pattern (130); 
a diffusion barrier layer (140, metal silicide, acting as a diffusion barrier as evidenced by Chiu, para 37) on the first contact; and 
a second contact (160+162) on the diffusion barrier layer.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Yang, including active contact, with the invention of Baek as evidenced by Chiu.  
The motivation to do so is that the combination produces contact that provides sufficient diffusion barrier to reduce leakage current and improve reliability (Baek, para 35).
As per the claim limitation “a top surface of the first conductive pattern is recessed, such that a recess region is defined at an upper portion of the first contact by the top surface of the first conductive pattern and an inner side surface of the first barrier pattern the diffusion barrier layer is in the recess region”, which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. In the regard, both the claimed product and the prior art product would be the same or substantially the same. That is even though product-by-process claims are limited and defined by the process, the determination of patentability of the claims is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.

Regarding claim 17 and 18, the prior art as noted in the above rejection of claim 2 or 3 respectively, discloses the entire claimed invention.

2. Claims 4, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Baek and Chiu as applied to claim 1 or 10 or 16 respectively, further in view of US 2021/0074805 A1 (“Lin”).

Regarding claim 4, Yang in view of Baek and Chiu shows the diffusion barrier layer (140, Baek).
Yang in view of Baek and Chiu does not show a thickness of the diffusion barrier layer ranges from 5 A to 50 A.
Lin shows a thickness of the diffusion barrier layer ranges from 10-15A (para 20).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Lin, with diffusion barrier thickness, to the invention of Yang in view of Baek as evidenced by Chiu.
The motivation to do so is that the combination produces the predictable result of sufficient thickness for blocking and/or preventing the diffusion of the diffusive species (para 20). 
Regarding claim 13, the prior art as noted in the above rejection of claim 4, discloses the entire claimed invention.

Regarding claim 19, the prior art as noted in the above rejection of claim 4, discloses the entire claimed invention.

Claims 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Baek and Chiu as applied to claim 1 or 10 or 16 respectively, further in view of US 2013/0334454 A1 (“Koehler”).

Regarding claim 5, Yang in view of Baek and Chiu shows the diffusion barrier layer (140, Baek).
Yang in view of Baek and Chiu does not show the diffusion barrier layer includes acetylacetone or bis(diethylamino) silane.
Koehler shows the diffusion barrier layer includes acetylacetone or bis(diethylamino) silane (claim 1).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use diffusion barrier layer according to the teaching of “Koehler”, since it has been held to be within the general skill of a worker in the art to select a known “diffusion barrier” on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 14, the prior art as noted in the above rejection of claim 5, discloses the entire claimed invention.

Regarding claim 20, the prior art as noted in the above rejection of claim 5, discloses the entire claimed invention.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Baek and Chiu as applied to claim 1 above, further in view of US 2010/0009533 A1 (“Shaviv”).

Regarding claim 6, Yang in view of Baek and Chiu shows the diffusion barrier layer (140, Baek).
Yang in view of Baek and Chiu does not show the diffusion barrier layer has a rounded bottom surface.
Shaviv shows (Fig. 2D) the diffusion barrier layer (219) has a rounded bottom surface (as shown in figure, para 60).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Shaviv, with diffusion barrier bottom, to the invention of Yang in view of Baek as evidenced by Chiu.
The motivation to do so is that the combination produces good material coverage at the corner of the recesses (para 102).

5. Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Baek and Chiu as applied to claim 1 above, further in view of US 2021/0098588 A1 (“Chung”).

Regarding claim 9, Yang in view of Baek and Chiu shows the active pattern and the gate electrode.
Yang in view of Baek and Chiu does not show the active pattern includes vertically stacked channel patterns, and the gate electrode is on a top surface, a bottom surface, and both side surfaces of each of the channel patterns.

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Chung, with stacked channel, to the invention of Yang in view of Baek and Chiu.
The motivation to do so is that the combination produces the predictable result of more efficient channel with aggressive scaling down of transistors (para 1).

6. Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Baek and Chiu as applied to claim 1 above, further in view of US Pat. 6114243 (“Gupta”).

Regarding claim 15, Yang in view of Baek and Chiu shows a top surface of the diffusion barrier layer, a top surface of the barrier pattern of the first contact.
Yang in view of Baek and Chiu does not show a top surface of the diffusion barrier layer is lower than a top surface of the barrier pattern of the first contact.

    PNG
    media_image4.png
    725
    881
    media_image4.png
    Greyscale

Gupta shows (Fig. 17) a top surface of the diffusion barrier layer (26) is lower than a top surface of the barrier pattern of the first contact (22 and 24, where top of barrier 22 meets the limitation).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Yang in view of Baek and Chiu, including diffusion barrier, with the invention of Gupta.  
The motivation to do so is that the combination produces prevention of conductive layer sputtering from the first contact (col 5, ln 30-31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/Examiner, Art Unit 2819